NUMBER 13-21-00391-CR

                            COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG
____________________________________________________________

JASON OMAR MORENO,                                                      Appellant,

                                             v.

THE STATE OF TEXAS,                                 Appellee.
____________________________________________________________

              On appeal from the 92nd District Court
                   of Hidalgo County, Texas.
____________________________________________________________

                        MEMORANDUM OPINION
                Before Justices Hinojosa, Tijerina, and Silva
                  Memorandum Opinion by Justice Silva

      This cause is before the Court on Appellant’s Motion for New Appeal and Motion

for Appointment of Counsel. We previously reviewed and affirmed the convictions which

appellant is attempting to appeal. See Moreno v. State, 987 S.W.2d 195 (Tex. App.—

Corpus Christi–Edinburg 1999, pet. ref’d).
         On November 12, 2021, the Clerk of this Court notified appellant that it appeared

the appeal was not timely perfected in this matter. Appellant was further informed the

appeal would be dismissed if the defect was not corrected within ten days from the date

of receipt of the Court’s directive. In response, appellant filed a motion for new appeal

which does not cure the defect, as the notice of appeal is more than twenty years late.

         This Court's appellate jurisdiction in a criminal case is invoked by a timely filed

notice of appeal. Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). Absent a

timely filed notice of appeal, a court of appeals does not obtain jurisdiction to address the

merits of the appeal in a criminal case and can take no action other than to dismiss the

appeal for want of jurisdiction. Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App.

1998). Appellant may be entitled to an out-of-time appeal by filing a post-conviction writ

of habeas corpus returnable to the Texas Court of Criminal Appeals; however, the

availability of that remedy is beyond the jurisdiction of this Court. See TEX. CODE CRIM.

PROC. ANN. art. 11.07, § 3(a); see also Ex parte Garcia, 988 S.W.2d 240 (Tex. Crim. App.

1999).

         Accordingly, appellant’s motion for a new appeal and motion for appointment of

counsel are dismissed for want of jurisdiction, and this appeal is dismissed for lack of

jurisdiction.

                                                                CLARISSA SILVA
                                                                Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on the
3rd day of February, 2022.


                                              2